           :Sep, 3..2020Case   3:20-cv-00677-SDD-SDJ
                          10~.44PM      JQNNSON RIL.EY. ', . Document 1-2 10/08/20 Page   1 of 18P,~. Z
                                                                                     No, 0636
     'EAST BATON ROUGE PARISH
           Filed Sep 03, 2020
                                                 C-69940'1,                                                                                          .
                                                       23
     ~   Deputy Clerk of Court                              ~

                  ,RMMY DOUGY.AS                                               ..            'SUIT NO.                DIV~SYON ~.
                                                                                                                                                                          .-
                 -VERSUS                                                                ,'~ ~ 19~A NDZC~.A~: DISTR~CT1C0~7RT              ;.
                 . k'Ok~S~'WOOA .A~',A,RTMENTS/BA.TON ~                                       P,A~S~ OF EAST BATON ROUGE
                     ~.t.OUGE.-~~A., C~~ N~tiTLT~ F LY                                           _
                     MANAGEMENT,C-K FORESTWOOD; LLC
,-                   C-I~ FORESTWOOD.REALT.Y
                  ,~ CORPDXtA,~~ON.A,ND~ ~XZ INSjTRt~,NCE                           -               -                     ~                     ~;
                     ~COMP.~NY ~         ~ ~ ~                                               STATE OF LOUISI:4~NA.



                                                                .PETITION FOR DAN.[AGES

                                   NO'W 1NT0 CO~.r'RT, through undersigned counsel, comes plaintiff, JIMMY

                  DOUGT.~AS, a person of the full age. of.majority domiciled in the Parish of East. Batoz~~~ouge;

                  State of Louis~a~na, who respectfully represents .that:

                                                                               1                              ~                           ..                  ,

                                   Made Defendants"herein axe: .                         ~                                            .

                                   A. :~O~STWOOD A~",A~R'~'MENTSBATON: ROUGE LTD;`a ~artn~ership, with its
                                     ;,principal, place of busiiness i~zi. txie State ofLouisiana; who can be served through its
      _             ~ ~                agent for service of process, Kirk E. Williams, III, 3388 Brentwood; Baton Rouge,                                                       .
                                       T.ouisiana 70809;            ~                                                 ~         -                                 .

                                 B., . C~K ~UI.TIFAIVIILY .MANAGEMENT, . a foreign limited ~ liability coinpaz~y,
                               .       licen~sed.to do'`auid doing businessin the State ~of Louisiana, who can be served~tlirough
-.    ~.     ~                         its agent for service .o£ process, National' Registered Agents, Inc., 3867 P1a7a .Tower
                             ~. ", Drive, Batori~Rouge; Louisiana 70816;


                               C. 'C-K FOY2ESTWOOD LLC, a:£oxeign lirriited liability company, licensed to do and
                                   doing business n.the'State.of Louisiana, who can~be served through its agent for service
                            ~.     of~pxocess, National Registered Agents,:Iric., 3867 P1a~a Tower Drive, Baton Rouge,
                          .        Louisiana 70816;

                                   D. C-~ FORESTWOOA ~ ~EALTX CORPORATION; a ~oreigzi. limited liability
                                      comQany, licensed to do and doing business in the State o~ Louisiana,. who. can ~be
                                      served through its agent for service of p=oc~ss,:National Registezed Agents, Tnc:,,3867                            ~`
                                      P1aza.Tawer Drive, Baton Rouge, Louisiana 70816;                -


                  . -              £.. XYZ INSU1tAN'CE ~ COMPANY, upom. irifotn~ation sad belief, .~a. £ozeigm insurance                        ~,
                                       coz~pan~'authorized to ~do and doing.busxness in the'State of Louisiana, with its'agent
                                       ~ozprocess of service being Louisiana Secieta~cy o~State, 8585 ArchivesA'venue Baton
                                       Rouge, Louisiana, Z0809..~

                                                                                        2,


                                   k'ORESTWOOD At'ARTMENTS is a multi=unit, multi-story apartment comple~s located:

                   at 10795 Mead Road; Baton Rouge, Louisiana ~0806; that, upon iri~o=matioa and.bel ef,~is owned

                                                                                                .. ~. ,.              ;                                               .
                                               . . ~                     - Pale l of 6                                                      ,
                                   ..                   ,                                                     ~       ,



                         09/03/2020. 23:11                           ~      No.: R280~ L1. ~~~ . ~                ~
                                                                                                                                    P.002/007
                          ~~~WEIBOH,y
                        ~~,~F`°L~
                           o,,. ~~er s     Certified True and                           Doug Welborn
                   p F:~;~          r~                                              East Baton Rouge Parish               Generated Date:
                   ~~ m             '~       Correct Copy                                 Clerk of Court
                                                                                                                      10/8/20201:15 PM
                    ~.                  .~~ CertlD' 2020100800758
Sep, 3.2020Case 3:20-cv-00677-SDD-SDJ
            10;44PM     JOHNSON RILEY                  Document 1-2            10/08/20 Page  2 of 18P. 3
                                                                                         No. 0638



   andlor mana;ed by defendants FORESTWOOA APARTMENTSBATON ROUGE, LTD and

   C~K MULTIFA.MII.Y 1vrAlvaGEMENT, C-K FORESTwoOD LY:C, and C-K

   FORESTWOOD REALTY CORPORATTOl~.

                                                            3.

               Plaintiff, JIMMY DOUGLAS, entered the pxopezty of Forestwood Apartments located on

   Mead Road, in Baton Rouge, Louisiana; which upon iurufox~aaation and belief is ownod, in whole or

   in dart, by~ defendants FORESTWOOD APARTMENTSBATON ROUGE L'~D and CLK

   M[7LTIFAIVIILY MA.NAGEIVrENT, C-K FORESTWOOD LLC, and C-T,{ ~OREST`V~''OOD

   REALTY CORPORATION.




               On or about September 26, 2019, Plaintiff served a resident of Forestwood Apartments

   with ~rocess'and was exiting Builduzg l X o£ the Forestwood Apat(ments property. Flaintiff' used

   the stairs which are situated within~the property boundaries o~ the defendants to return to the

   parking area. As ~Vlr. Douglas was wallcing down the stairs, he was required to descend atz. outdoor

   set of staiis without handrails, where he tripped arxd fell. Said condition was an unreasonably

   dangerous vices) or defects) in the premises that presented an unreasonable risk of hazm to

   zndividuals;using the stairs a~ad caused t.~ie significant bodily injuries coz~ap~ained of herein. A risk

   of harm was easily foreseeable by ~e defendants.

                                                             5'.

                Plaintiff alleges tkaat defendants, F012ESTWOOD APAR'~~EN~'S/BATON. ROUGE

    LTA, CLK" MULTIFAMY~.'Y MANAGEII?ENT,C-~ FOREST'~'VOOD LLC, and/or C-K

    FORES~WOOD REALTY CORPORATION, created the unreasonably dangerous condition

    which caused ~ian~, to the plaintiff or had actual or constructive knowledge of the condition and

    failed to exercise reasonable care to pzevent hazm to the Plaintiff.

                                                             6.

                Tn addition, at all times relevant hezeto, Defendants (individually and/or collectively) knew

    or in the exercise of reasonable care should have known. of 'the defective and wcueasoaably

    dangerous condition presented by the stairs a~adJox its associated landing azea within ,their care,



                                                    Page 2 of 6



       n4in~i~n~n 23.11                              No.: R280 L1                                         P.003/007
       ~p~G \VftBogN
                                                                   Doug Welborn
      ~~~F~~°~
        oy,''( M's~ Certified True and                        East Baton Rouge Parish            Generated Date:
     n'  c'n~ ~ ~~
    ~ , ~a~           Correct Copy                                  Clerk of Court
                                                                                                10/8/2020 1:15 PM
     ~ =.`~.~ CertID~ 202010080Q758
Sep. 3. 2020Case
              10;44PM     JOHNSON RILEY.
                  3:20-cv-00677-SDD-SDJ                        ~~
                                                            Document 1-2              10/08/20 Page  3 of 18P. 4
                                                                                                No. 063;8



   custody and control and famed to exercise reasonable care to . pxeven~ accidents and injuries,
                                                        .:                 ~            ;.
   includvag but not limited to the accident and injuries suffered by Mr. Aouglas, thereby xnakin;

   Defendants liable, individually andlor collectively,'to Mr. Douglas pursuant to LaC.C. Articles

   2317 and/or12317.1.

                                                              7.


                  Upon information and belief, at all times relevant hereto, Defendants had caze, custody and

    control of the stairs and ~andiag area in question and owed a duty to ~oaaintain it in a reasonably

    safe condition so as to avoid posing an uareasonab~e risk of harm to pedestrians traversing the

    area, including but not limited to Mr. Douglas.

                                                              8. .

                  At all times relevant hereto, the stairs and associated landing area were unreasonably

    dangerous 'slip, trip and fall hazaxds which lacked appropriate safety~precautions and for which

    appropriate.. warnings were not provided, thereby presentu g an unreasonable risk. of harm to

    pedestrians traversing the azea, including but zzot limited to Mr. Douglas.

                                                              9.

                  Furthermore, Defendant's failure to exercise reasonable care, pntdence and/ox skill in

    maintaining and/or managing the pxoperty, .failure to maintain the premzses in a reasonaUly safe

    condition and/oz £allure to act reasonably under the circumsta~aces is negligence, thereby malting

    Defendants •(individually anti collectively) liable to Mr. Douglas pursuamt to La.C.C. Article 2315

    and/or 2316. Tn no way did Plaintiff, JIMIV~X DOUGLAS, contxibute to or cause the accident

    sued upon herein.

                                                              10.

                   Plaintiff avers that tk~e proximate cause o£ku~s accident and injuries was the strict liability,

    negligence and/or Fault of the Defendants (individually and collectively) and/ox their employees,

    'officers, agents and/or others.for whom thoy are responsible, consisting more partxcul;arly, but not

    exclusively, of the following acts, error and/ox omissions:

                   a. ;Having the care, custody and control of. a defective and unreasonably dangerous stairs

                         and associated landing area and/or other vice or defect iti, the premises;



                                                          Page 3 of 6



       09l~3I2020 23:11                                   No.: 8280 Li                                          P.004/007
         ~VG
               WEIBOFN
                                                                       Doug Welborn
        °"~°L~s Certified True and
      F , r:.:~                                                      East Baton Rouge Parish           Generated Date:
      n ~ ~ ~~    Correct Copy                                             Clerk of Court
                                                                                                      10/8/2020 1:15 PM
      ~,, _._ .:~ CertID~ 2020100800758
           Case
Sep, 3, 2020    3:20-cv-00677-SDD-SDJ
             10;45PM     JOHNSON RILEY                          Document 1-2           10/08/20 Page  4 of 18P. 5
                                                                                                 No. 063'8



                   b. Having actual and/or constructive }~nowledge of as unreasonably dangerous cozadition

                           and faaliz~g to appropriately waxz~ o~ it or remedy it despite laving a reasonable

                           opporivaity to do so;

                   c. Fazling to take'proper and appropriate precautions to reduce the risk o£l~arm to persons

                           traversing the area is question;

                   d. .411.ovving an unreasonably dangerous condition to xemain for an unreasonable period

                           of time;

                    e. Failing to take reasonable and appropriate measuzes to prevent accide~ats;

                   f. Failing to propezly and appropriately warn;

                   g. Failing to shave appropriate rules, regulations, policies and/or proceduzes. in ~Iace to

                           identify unreasonably, dangerous conditions sucb, as the stairs and associated landing

                           area is question and take reasonable and appropriate steps to reduce or e~uninate such

                           hazards;


                    h. Failing to take reasonable measures to ensure that any rules, regulatxons,policiesand/or

                           procedures that it did have in glace concezning unreasonably dangerous conditions such

                           as the stairs and associated landing area iz~ question were followed:

                    i,. .Failing to properly and appropriately train, supervise and/or x~aonitor maintenance

                           andlor other employees or persoru~,el;


                    j. Failing to:install and/or maintain an~appropriate safety.measures and/or precautions in.

                           places so as to xeduce or eliminate the..risk of harm associated with the stairs .and

                           associated lauding area in question;

                    k. Creating an unreasonably dangerous and defective condition;

                    1. Failing to comply with accepted, appropriate and/or applicable standards ~crtaining to

                           the crea#ion and/or maintenance of stairs and/or associated landing areas such:as those

                           in question;

                     m. Generally failing. to exercise the zequired degree of care commensurate with ~Ze

                           existing situation; and                                      .




                                                              Page ~ of 6



      09!03/.2020 23:12                                       No.: R280 L1                                       P.005/007
         QpUG

     ~w~~'~°~
                ~vEtBOgM
       a~. ~~~,~sCertified True and                                     Doug Welborn
          ~''~°`~                                                     East Baton Rouge Parish           Generated Date:
    ~F•
     n  `'~' °~~
           t-.~,~  Correct Copy                                             Clerk of Court
    ~'        "~                                                                                       10/8/2020 1:15 PM
     ~,. _» .m              CertlD~ 2020100800758
S-ep, 3. 2020Case  3:20-cv-00677-SDD-SDJ
               10:45PM      JOHNSON RILEY               Document 1-2             10/08/20 Page  5 of 18P. 6
                                                                                           No. 0638



              n. Other acts of fault and/or negligence to be shown at tzial o£this matter.

                                                                11.

            . - The negligen~ce~ and/or fault of the Defendants proximately caused injury and damage to

    Plaintiff and; accordingly; he seeks recovery of the damages suffered, including but not liznated to,

    past, pzesent and future:

               a. aodilY ~J~Y~

               b, Physscal pain and su££eriiig;

               c. Mental pain, anguish and distress;

               d. Impaizioo,ent o~~function and disabiJaty;

               e. Loss of enj oyment of li£e;

               f. IvZedxcal and other related expenses;

               g. Inconvenience and distress;

               h. Loss of earnings, incozzte and/or easing capacity; and

               i. Any and alb other.damages to be show, at trial.

                                                          12.

                Plaintiff, JIMM'S' DOUGLAS, is informed, believes and therefore alleges that at the time

    of the accident the De£endaz~t, XYZ INSURANCE COMPANY, bad issued a liability insurance

    policy to the Defendants, FO~STWOOn APARTMENTS/SATON ROUGE T~TD, CLIP

    MULT~+'AM~LY . MANAGEN~~IT,C-K FORESTWOOD LLC,                                            .and/or      C-K

    FORESTWOOD RE,A.LTY CO~tPOR.ATION, and under the laws of the State of Louisiana,

    sa.i~d policy was in full force anal effect at the time of the accident; and which insurance inures to

    the boz~e;~it•of the Plaintiff under tkxe'provisions of the Louisiana Direct Action Statute, La. R.S.

    22:1269.'

                WHE~tEFOR.E, Plai~n~iff prays that the defendants be served with a copy of this petition

    and citat~o~,, and after all legal delays cad due proceedings had, there be judgment in favor of the

    Plaintiff,           J~,VII~2X   bOUGLAS,     and     against      the 'Defendants,      FO~STWOOD

    APAkL~'MENTSBATON ROUG~~ LTD, CLK MUL'~IFAMYLY MANAGEMENT,C~I~


                                                    Paga S o~ 6




       09/03%2020 23:12                              No.: R280 L1                                           P.006/007
        ~~G WEIBOA

         ~~ ~~°G
                  N

                         Certified True and                       Doug Welborn
      ~~ ~' * ~~Z                                               East Baton Rouge Parish            Generated Date:
     ~F•'''~-°' •~~         Correct Copy                              Clerk of Court
     9' ~ ~ohA06~~ y,~                                                                            10/8/2020 1:15 PM
      ~. ... ,m          CertID~ 2020100800758
     Sep, 3~ 2020Case  3:20-cv-00677-SDD-SDJ
                   10,45PM     JOHNSQN RILEY             Document 1-2               10/08/20 Page 6 of 18P. 7
                                                                                              No 0638

                                               ,.                                                                                  ~            .

~.       FORES~'WOOD LLC; and/or C-K FORESTWOOA~REA~TY.CORP0~2ATION, jointly,

         severally aiid insolido for compensatory damages in a~iiount tb at wi11~ fully and adequately satisfy ~ : .

     _   the demands of justice ai~,d equity, together with. legal interest thereon fxom the date .of judicial

         demand; until paid, and forall.costs:of tkeseproceedings.

                     PY.AINTIFF FURTHER PRAXS far any and all additional legal. equitable relief which

         this Honorable Gourt baay deem necessary and proper...                                      ~                         ,

                                                        Respectfully submuttted, ~                                  :~                      .

                                                        JOHNSON ztILEY &ASSOCIATES




                                                        SOP, _ - J.~ ~Y 32286)
                                   ~                    11019 PE     S ~ AD, SUIT -..
                                                   •    BATON ROUG ,, OUISIANA 70810
                                                        TELEPHONE: 225 761 0350
                                                        FACSIMILE: 225 761 0360




                                                                                                               ~,
          PLEASE SERVE:

           FORESTWOOD APA1tTMENTSBATON ROUGE LTD
         ' through its'agent for service of process
           Kirk E. Wi.Uxams; III                    -.
           3388 Brentwood                       ~.v
           Baton Rouge,: Louisia~aa 70809

          CL~ ~VIULTIFAlY1YL'i'.1V~A.NAGEMENT                                                                                                       -
          thxough its agent for service. o~pioeess
          National Registered Agents Inc: .     ~                          ~              ~.
           3867P1aza Tower Drive
           Baton Rouge; Louisiana 70816;


          ,C-K ~Ok~ESTWOOD~LLC
          through xts agent for service of process
          National Registered Agents, Inc.
           3867 P1aza:To~wei Drive
           Baton Rouge, Louisiana 70816;

          C-K FORESTWOOD RE,ALT~' CORPORATION
          through its~agent for service. of pxoeess                                             ,,
          National ~tegistered Agents, Inc.
          3867 Plaza Tower Drive
          Baton Rouge, Lotusiana 70816




                                                       Page 6.:of 6
                                                                               '.                        ~                             ..


             09/03/2020 23:12                           No.: R280 L1                           '.                        P.007/007
               UG \vEIBOq                                                                                                                           -

             ~~~'c~.o;s
                  ~ G~
           f;T~;, ::,~~ ~
                              Certified True and                  Dou Welborn
                                                                       g
                                                                East Baton Rouge Parish                      Ge~efated Date:
          ~~ ~          % ~     Correct Copy                          Clerk of Court
                                                                                                         10/8/20201:15 PM
           ~, ~"~"»"d .~ CPrtID' 2020100800758
                     Case 3:20-cv-00677-SDD-SDJ                                   Document 1-2                   10/08/20 Page 7 of 18


                   :..~.~,
..i     ~y+ ~           l




       RETURN COPY
                                                                                                                                       1(Ill i Ilil Illll VII VII VII VIII VII I I INI
                                                                                                                                                                    D4892139
                                                                                                                                                                         j
                                                                             CITATION

      JIMMY DOUGLAS                                                                              NUMBER C-699401 SEC. 23
      (Plaintiff]
                                                                                                 19~h JUDICIAL DISTRICT COURT
      VS
                                                                                                 PARISH OF EAST BATON ROUGE
      FOREST APARTMENTSBATON ROUGE
      LTD., ET AL                                                                                STATE OF LOUISIANA
      (Defendant)



      TO:        FOREST APARTMENTSBATON ROUGE LTD.
                 THROUGH ITS REGISTERED AGENT
                 KIRK E. WILLIAMS III
                 3388 BRENTWOOD
                 BATON ROUGE, LA 70809

      GREETINGS:

              Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
      sued for.
              You must EITHER do what the petition asks OR, within fifteen (15) days after you have received)
      these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
      300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
      an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
      notice.
              This citation was issued by the Clerk of Court for East Baton Rouge Parish on SEPTEMBER 10;
      2020.                                                       ~~~~uirr~~                                       ,
                                                                                         `~~~ ~pANtSp~i~~                                                                     ~



                                                                                                 •'      ~x—                                                                 i
                                                                                      "~'•
                                                                                      :r'•,              ar
                                                                                                        :o                                             l




                                                                                                                Deputy Clerk of Courtfor
                                                                                                                Doug Welborn, Clerk of Court
      Requesting Attorney: RILEY, SOPHIA J
                          (225) 761-0350
      *The following documents are attached:
      PETITION FOR DAMAGES
                                                                    SERVICE IPIFORMATION:

      Received on the, day of S C _(J c~- , 20~d on the                         `Z~day of                                   20~~served on the above named party as
      follows:
      PERSONAL SERVICE: On the party herein named at

      DOMICILIARY SERVICE: On the within named                                              by leaving the same at his domicile in this parish in the hands of
                           a person of suitable age end discretion residing in the said domicile Qt

      SECRET      Y OF STATE: By tendering same to the within named, by handing same to                                                           ~
                                                                                                                                           `    w
    DUE ANll llILIGENT:       ARer diligent search and inquiry, was unable to find the within named                   t-i       L     ~ ~' ! h~ domio
                                                                                                                                                    a ile, or anyone
 '"t~g~1               went him.                                                                                                                                ~

      RETURNED: Parish of East Baton Rouge, this ~"J                day of__~                     20~~

      SERVICE:$                                                                            ~^~~ Z~
      MILEAGE$                                                                Dept Sheriff
      TOTAL: $                                                        Parish of E Baton Rouge

                                                                              CITATION-2000
                                                                                                                                  ' 1
                                                                                                                                  v

                    ~~GwEIBpAN
                     F~                                                                        Doug Welborn
                                  Certified True and
                  ~~o , oAs~                                                                East Baton Rouge Parish                               Generated Date:
                 N
                ~r • ~      ~•~
                                        Correct Copy                                              Clerk of Court
                                                                                                                                                10/8/2020 1:16 PM
                  `~, ,~ysv
                       ►• ^~~     CertID:2020100800759
                                  Alteration and
                                             subsequent re-filing of this certifed copy may violate La. R.S. 14:132, 133, andlor RPC Rule 3.3(a)(3).
     Case 3:20-cv-00677-SDD-SDJ                                       Document 1-2                    10/08/20 Page 8 of 18

                                                                                                                                              r     ~    `;




                                                                                                                   a




     s~~ ~ ~ Z~ZU
E.@,R, S
        hERIF~s~FF,C




     UG ~vEtBpq

    ,~~,oc~-o~
         p• ~ Certified True and                                                   Doug Welborn
   ~' TV                                                                        East Baton Rouge Parish                                GenefBted Date:
  ~;~
   n ~~:~n`~"~ ~~~ Correct Copy                                                       Clerk of Court
           ~                                                                                                                         10/8/2020 1:16 PM
   `~ =~`     '~ CertID: 2020100800759
      P+a~a~`0'   Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
                  Case 3:20-cv-00677-SDD-SDJ                                    Document 1-2                   10/08/20 Page 9 of 18

        'r



 RETURN COPY
                                                                                                                                     1111111 I I I III Illil lull I I I fllil I I I I I llll
                                                                                                                                                                       D4892139

                                                                             CIT.~TION

  JIMMY DOU                                                                                     NUMBER C-699401 SEC. 23
  (Plaintiff
                                                                                                19th JUDICIAL DISTRICT COURT
  VS
                                                                                                 PARISH OF EAST BATON ROUGE
 FOREST APAI2TMENTS/BATON ROUGE
 LTD., ET AL                                                                                     STATE OF LOUISIANA
 (Defendant)



 TO:          FORS ~ APARTMENTSBATON ItOUC C LTD.
              THRO~GH ITS REGISTERED AGENT
              KIKK ~. WILLIAMS III
              3388 B~2ENTWOOD
              BATOIY~ ROUGE, LA 70809

 GREETINGS:I

         Attach                 to this citation is a certified copy of the petition*. The petition tells you what you are being
 sued for.
         You m                   EITHER do what the petition asks OR, within fifteen (1.5) days after you have received
 these documer                   you must file an answer or other legal pleading in the office of the Clerk of Court at
 300 North Boi                   ard, Baton Rouge, Louisiana. If ~ou do not do what the petition asks, or if you do not file
 an answer or 1~                  pleading within fifteen (15) days, a judgment may be rendered against you without further
 notice.
         This ci                      was issued by the Cleric of Cou~t for East Baton Rouge Parish on SEPTEMBER 10,
 2020.


                                                                                       5

                                                                                     ,r
                                                                                              ~'~~.'               .1           1                '~          ~
                                                                                               rni~~~`


                                                                                                               Deputy Clerk of Court for
                                                                                                               Doug Welborn, Clerk of Court
• Requesting Attdrney: RIL~Y, SOPHIA J
                      (225) 761-0350
 *The following d~cuments are attached:
 PETITION P'ORIDAMAGES
                                                                     SERVICE               ORMATION:
 Received on the ~            day of__~~           `'_' 20}~ and on the~'                  day of     V                  20~,_, served on file n6ove named party as
 follows;
 PERSONALSER                  G: On the party I~erein named at

 DOMICILIARY f                VICE: On the ~vilhin named                                             by leaving the same at his domicile in this parish in the hands of
                                    a person of suitable age and discretion residir in rile said domicile at

 SGCRGTARY OF:                LTG: By tendering same to the within named, by hai ing same to

 DUGANU DILICE                          A r dilige t s lrch and inquiry~ wt~s una6     Q rail
                                                                                      t\    d the wy
                                                                                                   ithin named d~p\
                                                                                                                  `'~ ~ ,A~~~`
                                                                                                                             ,~.~a,                   or his domicile, or anyone
 legally authorized to        present him._~3~ ~~1`6' S~~►V ~ ZF, v
                                                                                      _.__Y                            d~ "~ OZS
 RETURNED: Pnris              if Eest Baton Rout      ~_ dpy of~                                 20~i~


 SERVICE:
 MILEAGE
 TOTAL:                                                                Parish of East Baton Rouge
                                       RECEIVEp
                                                                              CITATION-2000
                                   SEP Y 1 2D20
                              B•R• SHERIFF'S
                                             OFFICE



                °°°~W~ep""                                                                   Doug Welborn
               ~,°r  `O<~fs      Certified True and
               ¢5+ ;~u~~`<~                                                                East Baton Rouge Parish                              G2nefated Date:
             ~ k~ ~~ 'w ~          Correct Copy                                                  Clerk of Court
                                                                                                                                              10/8/2020 1:16 PM
             m            ~ CertID: 2020100800760
             ~'• Pna~«aE`S  Alteration and subsequent re-filing of this certified copy may violate La R.S. 14:132, 133, andlor RPC Rule 33(a)(3).
                  Case 3:20-cv-00677-SDD-SDJ                                            Document 1-2                            10/08/20 Page 10 of 18




;RETURN ~~
                                                                                                                                                   Il~l l Ilfl Ill {11NI {1111 I I { I I I I I I IIII Ill
                                                                                                                                                                                    D4892147

                                                                                       CITATION

    JIMMY DO                        LAS                                                                    NUMBER C-699401 SEC. 23
    (Plaintiff
                                                                                                           19"' JUDICIAL DISTRICT COURT
    VS
                                                                                                           PARISH OF EAST BATON ROUGE
    FOREST AP, ~TMENTS/BATON ROUGE
    LTD., ET AL                                                                                            STATE OF LOUISIANA
    (Defendant)



    TO:        C-K F RESTWO011 LLC
               THR( fGH AGENT FOR SERVICE OF'PROCESS
               NATI vAL REGISTERED AGENTS INC.
               3867 ] AZA TOWER DRIVE
i              SAT( ROGUE, LA 70816
4
    GREETINGS:

            Attach                  l to this citation is a certified copy of the petition*. The petition tells you what you are being
    sued for.
            You m                   >t EITHER do what the petition asks OR, within fifteen (15) days after you have received
    these documec                   ~, you must file an answer or other legal pleading in the office of the Clerk of Court at
    300 North Bot                   ~vard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
    an answer or 1~                 ;al pleading within fifteen (15) days; a judgment may be rendered against you without further
    notice.
            This ci                         was issued by the Clerk of Court for East Baton Rouge Parish on SEPTEMBER 10,
    2020.
                                                                                                    ~~~S~EQpaiSy pFi
                                                                                                                   ii
                                                                                                                       ''
                                                                                               _~
                                                                                                ~:,                     ~;
                                                                                               .Y ..                  :oar         \
                                                                                                   r y~'                    ~     "i           ~                 1   ~     ~~



                                                                                                                                Deputy Clerk of Court for
                                                                                                                                Doug Welborn, Clerk of Court
    Requesting Att~rney: RILEY, SOPHIA J
                        (225) 761-0350
    *The following d~ uments are attached:
    PETITION FO                      AMAGES
                                                                              SERVICE INFORMATION:

    Received on tile_                  of                       , 20_ and on the               !      dey of                           , 20        ,served on the above named party as
    follows:
    PE2SONALSERV                       On the party herein named at

    DOMICILIARI' SI                  CC: On the within named                                              by leaving the same at his domicile in this perish in the hands of
                                         a person of suitable age and discretion residing in the said domicile at

    SGCRETARI'OF:                   TE: By tendering same to the within named, by handing same to

    DUE AND DILIGE                  •        After diligent search and inquiry, was unable to find the witl ~~~                                    ~~p                   {~i~~~~,~~nyone
    legally authorized to           resent him.                                                               C,~ ~~

    RETURNED: Part;                 f East Elston Rouge, this                 day of           ~                20                     ~ ~ 1! f
                                                                                               ~            ~        —Q LA Corp & Regist ed Agent Services

  SERVICE:$
~ MILEAGE$.                                  ~~C~rv~~                                  Deputy Sheriff                                         SEP 14 2020
  T'O'TAL: $                                                                    Parish of East Baton Rouge
                                                                                                         by tendering a copy of this document t0
                                            SAP ~ ~, 2~2a                                   '         L7,lt~annine Beauregard ❑ Abby Sarmient0
i                                                                                       CITATION-2000 ~~Ashley
                                                                                                                  Minvielle          ❑Allison Reed
i
                                                     OFFICE                                           ~          ~~ ~~ ~~~~~ T~j ~~~~                    `j
                                    G,g,~. SHERIFF'S
                                                                                            i         Deputy Sheriff, Parish of East Baton Rouge, Lquisian8~
~       ~
        i
       1
                      VG WEIBpp '                                                                                                                            Y
                                                                                                           Dou Welborn
                 ~~~;r...
                     ~°~% `~~
                                    Certified True and                                                           g
                                                                                                       East Baton Rouge Parish                                   Genefated Date:
              °~ *'            '# ~   Correct Copy                                                           Clerk of Court
               ~                                                                                                                                              10/8!2020 1:17 PM
                                ~~ CertiD:2020100800761
                ~r ~ A~hp~fs
                                       Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, andJor RPC Rule 3.3(a)(3).
                        Case 3:20-cv-00677-SDD-SDJ                                    Document 1-2                    10/08/20 Page 11 of 18




             TURN                        i~
                                                                                                                                       111111{ Ill Illll Ill l IIII!11111 Ill f l lil Ill{IIII
                                                                                                                                                                         D4892154

                                                                                 CITATION

        JIMMY DOUI LAS                                        l                                     NUMBER C-699401 SEC. 23
        (Plaintiffl
                                                                                                    19~" JUDICIAL DISTRICT COURT

i                                                                                                   PARISH OF BAST BATON ROUGE
  FOREST AP,                           TMENTS/BATON ROUGE
j LTD., ET AL                                                                                       STATE OF LOUISIANA
        (Defendant)



        TO:       C-K                 RESTWOOD REALTY CORPORATION
                  Tur                 1GH ITS REGISTERED AGENT.
                  NATI(               vAL REGISTERED AGENTS INC.
                  3867 P              GAZA TOWER DRIVE
                  BATO                f ROUGE, LA 70816

        GREETINGS:

         Attache to this citation is a certified copy of the petition*. The petition tells you what you are being
  sued for.
         You m t EITHER do what the petition asks OR, within fifteen (15) days after you have received
  these documer    you must file an answer• or other legal pleading in the office of the Clerk of Court at
~ 300 North Bot yard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
  an answer or 1~ ~l pleading within fifteen (15) days; a judgment may be rendered against you without further
        notice.
                   This ci             ion was issued by the Clerk of Count for East Baton Rouge Parish on SEPTEMBER 10,
• 2020.                                                                                        \~,ui i r.,,,,
                                                                                            `~~~~EPPRISHp~!/~
                                                                                                               i
                                                                                           ~~0~;•          ';c'p ~i




                                                                                                            \
                                                                                                ~~~~III IIN~


                                                                                                                      Deputy Clerk of Court for
                                                                                                                      Doug Welborn, Clerk of Court
         Requesting At~c}rney: RILEY, SOPHIA J
                              (225) 761-0350
    ~ *The following                           its are attached:
      PETITION FO                              AGES
                                                                            SERVICE INFORMATION:

         Received on the              day of                       . 20_ and on the             day of                      , 20        ~, served on the above named party as
         follows:
         PERSONAL SERV                G: On the party herein named at

         DOMICILIARY SE VICE. On the within named                                             , by leaving the sane At his domicile in this parish in the hands of
                              ~ person of suitable nge and discretion residing in the said domicile at

         SCCR[sTARI' OF S ATE. E3y tendering same to the within named, by handing same to                                                                                       '~
                                                                                                                s~rtvo~ ortn 64ee        rtna~¢e~ paQdY ~t►mugh th@~
         DUG r\ND DILIGEN                  After diligent search and inquiry, was unable to find the wi~ ~r i ~ed                                      o ~s domicile, or anyone
         legally authorized to ~ present him.                                                               ~~ ~Rp                                   ~~
                                                                                                                                                     t
         RETURNED: Pansl~ f East Baton Rouge, [iris                         day of                    , 20_~~ ~Q~p g Registere Agent Services


    ~    SERVICE:$                              RECEIVE(?
                                                                                     Deputy Sheriff
                                                                                                                                   S EP 14 2020
         MILEAGE$                                                                                                                 document to
         Tor~~: sue_ SEP I 1                                                                          by tendering a copy of this
                                                                              Parish of East Baton Rouge                                 Sarmiento
                             202Q                                                                   ,~   annine eeauregard   Cl   Aboy
                                                                                                    O                                     Reed ri~
                                                                                                              Minvielle      D   A~1is9n
                                                                                      CITATION-2000 ~ ASh~eY
                                      B.R. SHERIFF'S                                                                    Drr9 ISV ~~
                                                     OFFICE
                                                                                                                Deputy She~ift, Parish of Est baton ~~uge~ W~'A'~a~



                        ~~O wFlepgh
                        wok u>trs                                                                  Doug Welborn
                             Certified True and
                      ~r 1~V-T~a                                                                East Baton Rouge Parish                               Genefet2d Date:
                   ~~° ~ •~~   Correct Copy                                                           Clerk of Court
                    ~    `~,~~ ~                                                                                                                       10/8/2020 1:17 PM
                      `~, <n~~a<05`
                          -•- ~ CertID: 2020100800762
                                    Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, andlor RPC Rule 3.3(a)(3).
                   Case 3:20-cv-00677-SDD-SDJ                                      Document 1-2                        10/08/20 Page 12 of 18
    ' —a




     RETURN ~ OPY
                                                                                                                                         11[11111 I I IIlII ilifl Ilifl Iil l Ill l Ill l Il l (I(I
                                                                                                                                                                             D4892162

                                                                                 CITATION

     JIMMY DOUC~.LAS                                                                                 NUMBER C-699401 SEC. 23
     (Plaintiff
                                                                                                     19'" JUDICIAL DISTRICT COURT
    ~ VS
                                                                                                     PARISH OF BAST BATON ROUGE
    ~ FOREST AP ' X2TMENTS/BATON ROUGE
      LTD., ~T AL                                                                                    STATE OF LOUISIANA
    ~ (Defendant)



     TO:        CLK ULTIFAMILY MANAGEMENT;
                THRO GH ITS REGISTERED AGENT
                NATI ~ ~1AL REGISTERED AGENTS INC.
                3867 PLAZA TOWER DRIVE
                BATO~t ROUGE, LA 70816

    j GREETINGS:

              Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
    ' sued for.
              You m 1st EITHER do what the petition asks OR, within fifteen (15) days after you have received
      these documeri ~s, you must file an answer or other legal pleading in the office of the Cleric of Court at
      300 North Bo~~evard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
      an answer or le al pleading within fifteen (15) days, a judgment may be rendered against you without further
      notice.
    j         This ci tion was issued by the Clerk of Court for East Baton Rouge Parish on SEPTEMBER 10,
      2020.                                                          ,~,~~~",,
                                                                ``~~~EPPRISH~F~~~



                                                                                         ~~~',
                                                                                         ~r               ~.   .Nam                             M




                                                                                                                       Deputy Clerk of Coa~rt for
                                                                                                                       Doug Welborn, Clerk of Court
     Requesting At rney: RILEY, SOPHIA J
                                     (225) 7G1-0350

~ *The following documents are attached:
  PETITION FOi~ DAMAGES
                                                                        SERVICE INFORMATION:
     Received on the day of                  , 20_ and on tiie                                   day of                       , 20        ,served on the above named party as
     follows:
     PERSONAL SERVI E: On the party herein named at

     DOMlCIL1ARl' SC VICE: On the within named                                              , by leaving the same at his domicile in this parish in the hands of
                           a person of~suitable age end discretion residing in file said domicile at

     SECRCTARI' OF S ATC: [iy tendering same to the within named, by handing sei~ie to
                                                                                                                     E►~~ s~i~ arm tlNr~ ar~rrte~ graFfly through the
     DUG AND DILIGE                    AHer diligent search and inquiry, was unable ro find die within n                                                     or his domicile, or anyone
     legally authorized to ~ present him.

     RETURNED: Parish ~ f Fast Baton Rouge, this                        day of                       . 20        . ~ ~'     ~6GQ9 ~ ~d~l~ ~d A~e~ SeroiCes


     se~vics:~~                                                                                                                        SEP 14 2020
     MILEAGE$              I              RECEIVL~                                Deputy Sheriff                 ~
     TOTAL: $             1                                               Parish of Gast Baton Rouge                  b~ tend~rin 9 a eo PY of tfiis document to
                                                                                                                     ~ J~ ina Beauregard ❑ Abby Sarmienfo
                                       SEP 11 2Q20                                 CITATION-2000                        ~h1 eY Minvielle       ❑Allison Reed

~                                E.B.R. SHERIFF'S OFFICE
                                                                                                                              d EP QTY~
                                                                                                                                      tai ~~T~RN__~R___--r~
                                                                                                                     Deputy Sheriff, Parish of East Baton Rouge, Louisiane~




                   of"~<<                                                                           Doug Welborn
                  ~~,~.~~,r~s      Certified True and
                p F;,~ 'r ~                                                                      East Baton Rouge Parish                                Generated Date:
                ,~~*     ~~          Correct Copy                                                      ClerkoTCourt                                    10/8/2020 1:18 PM
                  ~ -          ~~ CertID:2020100800763
                     <+~s~aF"¢    Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
                      Case 3:20-cv-00677-SDD-SDJ                                    Document 1-2                         10/08/20 Page 13 of 18
        _. ~

    i

        RETURN COPY
                                                                                                                                                  ~ i <<~~iii~i~~i i i~i ~i i~ i ~ i~iti «»i~ i ~ ~i
                                                                                                                                                                                 D4892162

                                                                                    CITATION

        JIMMY DOU LAS                                                                                 NUMBER C-699401 SEC. 23
        (Plaintiff
                                                                                                      19~~' JUDICIAL DISTRICT COURT
        VS
                                                                                                      PARISH OF BAST BATON ROUGE
    ~ FOREST AP                       TMENTS/BATON ROUGE
      LTD., ~T AL                                                                                     STATE OF LOUISIANA
        (Defendant}



        TO:       CLK ULTIFAMILY MANAGEMENT
                  THRO GH ITS REGISTERED AGENT:
                  NATI ~ AL REGISTERED AGENTS INC.
                  3867 .P~~.~,AZA TOWER DRIVE
                  BATON ROUGE, LA 70816

        GREETINGS:

    1         Attach to this citation is a certified copy of the petition*. The petition tells you what you are being
    ' sued for.
              You m~st EITHER do what the petition asks OR, within fifteen (15) days after you have received
      these docume ~t~s, you must file an answer or other legal pleading in the office of the Clerk of Court at
      300 North Bo~ evard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
      an answer or le~al pleading within fifteen (15} days, a judgment may be rendered against you without further
      notice.
              This ci tion was issued by the Clerk of Court for East Baton Rouge Parish on SEPTEMBER 10,
      2020.                                                     ~~,,,~~~~~,,,
    i                                                        ,~~~~~PAHlSN pFi~~


                                                                                            =~~            j       ~s~
                                                                                       ice;                    .~ ' ~~        `                                   ,
                                                                                             ~W~b                 cow\       ~'~. , ( . .~~`~ '          I    '1~ i ~'
                                                                                                                                                                       ~~.:


                                                                                                                         Deputy Clerk of Coa~rt for
                                                                                                                         Doug Welborn, CIerk of Court
        Requesting At rney: RILEY, SOPHIA J
                           (225) 761-0350
    ~ *The following documents are attached:
      PETITION FOR DAMAGES
                                                                           SERVICE INFORMATION:

        Received on the day of                   . 20_ and on the                                 day of                           , 20           ,served on the above named party as
        follows:
        PERSONAL SEftVI E: On the parcy herein named at

        DOMICILIARI' SG' VICE: On the within named                                            , by lesvi~ig the same at his domicile in this parish in the hands of
                               a person ot'suitable age and discretion residing in the said domicile at

        SECRCTARI' OF S ATC; Dy tendering same to the within named, by handing snore to
                                                                                                                         AP1~~ ~rt~i~ ~tm flHr~ arau~~' ~arCy tPtrough the
        DUG AND DILIGG                    After diligent selrch and inquiry, was unable ro find the within n~"                                                    ~o/r,~his domicile, or anyone
        legally authorized to ~ present him.                                                                                                                      ~ ~

        IZGTURNED: Parish bf East Baton Rouge, this                        day of                     , 20          . ~ ~ ~@TG~ ~ Fd~lSG                  Rgertf Services

        ser~vicE:$                                                                                                                     SEP 14 2020
        MILEAGE$                               RECEIVES                             DepuiySheriff
        TOTAL: $              I                                             Parish of East Baton Rouge
                                                                                                                   ~      bY tend~rin g a copy of this document to
                                                                                                                       ~ J~~n 1nA Beauregard                   ❑ Abby Sarmienf0
                                             SEP 11 2020                            CITATION-2000                      "" """'may Minvielle                    ❑Allison Reed

                                     E.B.R. SHERIFF'S OFFICE
                                                                                                                                  aEP~. E~i~~ T RN~R
                                                                                                                       Deputy Sheriff, Parish of East Baton Rouge, Louisiane~

~                                                                                       i



                      ~oF"'~~~                                                                       Doug Welborn
                     ,~~,o~.~~,,~
                    Q ~~ ~n~, ~
                                       Certified True and
                                                                                         East Baton Rouge Parish                              Generated Date:
                  °~~'        ~% ~        Correct Copy                                          Clerk oiCourt
                                                                                                                                            10/8/2020 1:18 PM
                   ~, -             e~ CertID: 2020100800769
                                                       re-fling this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
                       '~+~s~~"'~       Alteration and subsequent     of
                       Case 3:20-cv-00677-SDD-SDJ                                          Document 1-2                     10/08/20 Page 14 of 18




             TURN COPY
                                                                                                                                                i~ii i i►ii ~~ii i~i i ~i ~ i i i i i i ~i iiii i
                                                                                                                                                                               D4892154

                                                                                    CITATION

        JIMMY DOUG LAS                                        ~                                            NUMBER C-699401 SEC. 23
        (Plaintiff
                                                                                                           19~" JUDICIAL DISTRICT COURT

                                                                                                           PARISH OF BAST BATON ROUGE
  FOREST. AP ~ TMENTS/BATON ROUGE
j LTD., ET AL                                                                                              STATE OF LOUISIANA
        (Defendant)



        TO:       C-K F~RESTWOOD REALTY CORPORATION
                  THROI GH ITS REGISTERED AGENT,
                  NATIO AL REGISTERED AGENTS INC.
                  3867 P~ AZA TOWER DRIVE
                  BATO, , ROUGE, LA 70816

~ GREETINGS:

          Attache to this citation is a certified copy of the petition*. The petition tells you what you are being
  sued for.
          You must EITHER do what the petition asks OR, within fifteen (15) days after you have received
  these document~js, you must file an answer or other legal pleading in the office of the Clerk of Court at
~ 3Q0 North Bo~~evard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
  an answer or 1 al pleading within fifteen (15} days; a,}udgment may be rendered against you without further
        notice.
        This ci tion was issued by the Clerk of Court for East Baton Rouge Parish on SEPTEMBER 10,
• 2020.                                                  ~~,~~~~~,r,,,
                                                      `~~,~~,pPRtS p /~
                                                                                                  ~ ti .         H Fri
                                                                                                ~~.:                 •N~


                                                                                                i~~••       ~    ~ ;'OD      ~~             `
                                                                                                 TWO              ~ ~C~``     1 .~~,`\; I '.
                                                                                                                              v                          I ~1. ''''~,   4',



                                                                                                                            Deputy Clerk of Court for
                                                                                                                            Doug Welborn, Clerk of Court
         Requesting At rney: RILEY, SOPHIA J
                            (225) 761-0350

~         The following documents are attached:
         PETITION FORIDAMAGES
                                                                              SERVICE INFORMATION:

         Received on tiie           day of                        , 20_ and on tl~e                     day of                      . 20          ~, served on the above named party as
         follows:
         PERSONAL SERV              E: On the party herein named at

         DOMtCIL1ARY SE VICE: On the wid~in named                                             , by leaving the stone at his domicile in this parish in the hands of
                              n person of suitable 1ge and discretion residing in the said domicile at

         SCCR[sTARI' OF S ATE: Fay tendering same to the within named, by handing same to
                                                                                                                                                                        ~mugh t[tH~
                                                                                                                                avow oen 4rtn~ m~arsaed P$~Y
         DUE AND DILIGEN                   After diligent search and inquiry, was unaUle to find the wic4,~a~e~                                                 o ~s domicile, or anyone
         legally authorized to ~ present him.                                                                ~A~                                               ~~

         RETURNED: Parish f East Baton Rouge, this                             day of                        , 20_~~ ~a{p 8 Registere Agent Services


    ~    SERVICE:$                           RECEIVE(                                                                                      SEP 14 2020
         MILEAGE$              I                                                         Deputy Sheriff                                            document to
    ~ TOT~I.: S                I                                                 Parish of East Baton Rouge            by tendering a copy of this Abby 5ermiento
                                          SEP 1 Y 2p20                                                               O,l~annine  Beauregard   C]
                                                                                                                     p'Ashley Minvielle       C~ Allison Reed
                                                                                         CITATION-2000                                                           ~-r:
                               ~ B•R• SHERIFF'S
                                                OFFICE                                                                       DE
                                                                                                                                                         Rau&e. ~owsian~~
    i                                                                                                                Deputy She~i~, Parish of East ratan




                      ~~O WE19pgN
                      oF~.o~,                                                                              Doug Welborn
                     ~o •~v,,fs         Certified True and
                     e`~; :~, "°                                                                        East Baton Rou e Parish                                 Generated Date:
                                 ~        Correct Cop~/                                                                 9
                   ~`~',~ ~~.~
                          ~~                                                                                  Clerk of Coun
                                                                                                                                                              10/8/2020 1:1S PM
                     ~,,. o,~„ate
                          ••- ~ CertID: 2020100800770
                                        Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, andlor RPC Rule 3.3(a)(3).
                   Case 3:20-cv-00677-SDD-SDJ                                      Document 1-2                      10/08/20 Page 15 of 18
i




it




;RETURN                         UPY
,I
                                                                                                                                                                    D4892147

                                                                                 CITATION

 j JIMMY DO                                                                                          NUMBER C-699401 SEC. 23
      (Plaintiff
i
                                                                                                     19t'' JUDICIAL DISTRICT COURT
      VS
                                                                                                     PARISH OF EAST BATON ROUGE
      FOREST APB                TMENTS/BATON ROUGE
      LTD., ET AL                                                                                    STATE OF LOUISIANA
      (Defendant)



      TO:       C-K F~ tESTWO011 LLC
                THRO GH AGENT FOR SERVICE OF;PROCESS
                NATI( fAL REGISTERED AGENTS INC.
                3867 P ~ZA TOWER DRIVE
~               BATO ROGUE, LA 70816

      GREETINGS:                                                                         i

                                to this citation is a certified copy of the petition*. The petition tells you what you are being
      sued for.
              You m               EITHER do what the petition asks OR, within fifteen (15) days after you have received
      these documer               you must file an answer or other legal pleading in the office of the Clerk of Court at
      300 North Boi             vard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
      an answer or 1~           ~1 pleading within fifrteen (15) days;, a judgment may be rendered against you without further
      notice.
              This ci                was issued by the Clerk of Court for East Baton Rouge Parish on SEPTEMBER 10,
      2020.
                                                                                              ~`~4~E'pARISt/ pF
                                                                                                              i
                                                                                                               ii




                                                                                                               :o                                           ;~




                                                                                                                     Deputy Clerk of Court for
                                                                                                                     Doug Welborn, Clerk of Court
      Requesting Att rney: RILEY, 50PHIA J
                          (225) 761-0350                                                 ;

      *The following d          uments are attached:                                      '
      PETITION FO                AMACES
                                                                        SERVICE INFORMATION:

      Received on the day of                   , 20____ end on the                        !      day of                       , 20        ,served on the above named party ns
      follows:                                                                            ~
      PERSONAL SEIiVI E: On the pally herein named at
                                                                                     i
      DOMICILIARY SG            ICG: On the within named                                              by leaving the same at his domicile in this parish in the hands of
                                     a person of suitable age and discretion residing in the said domicile at

      SECRETARI' OfS            TE: By tendering same to the within named, by handing same to

      DUE AND DILIGE~~:                After diligent search and inquiry, was unable to find the wi ~~                                                      '~~~~>~~nyone
      legally authorized to r r sent him.
                                                                                                                    CT COip
      RETURNED:                 East Baton Rouge, this                  day of            ~               20
                                                                                          ~           ~    -ZT LA Corp & Regisf ed Agent Services
       SERVICE:
     ~ MILEAGE
                                       4tECEIVED                                   Deputy Sheriff                                    S EP 14 2020
       TOTAL:                                                              Parish of East Baton Rouge
                                                                                                    by tendering a copy of this document fo
     i
     i                                                                                           ~g~n~ne Beauregard ❑ Abby Sarmient0
                                      SEP 1 L 2d2a                                 CITATION-2000    Ashle Minvielle            ❑Allison Reed

                                .B.R. SHERIFF'S
                                                OFFICE                                 i                                   FP 1TY (~~~F Tl~~~~R                          ~'~
                                                                                                 Deputy SheriH, Parish of East Baton Rouge, LQuisiana~


         1
                    oF~U                                                                            Doug Welborn
                   ~, r.~~a,~     Certified True and
                  ~;.~r:,                                                                        East Baton Rouge Parish                              Getlefdted Det2:
                  * ~     '*~        Correct Copy                                                      Clerk of Court
                                                                                                                                                    10/8/2020 1:19 PM
                  ~, P+ms~aEs̀`m~ CertID:2020100800771
                                  Alteration and subsequent re-fling of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
              Case 3:20-cv-00677-SDD-SDJ                                            Document 1-2                      10/08/20 Page 16 of 18




RETURN Ci,OPY
                                                                                                                                                      1111111IIIIIIIII 11111IllllIIIIIIIIIII I IIIII 1111
                                                                                                                                                                                     D4892139

                                                                                 CIT,~TION

JIMMY DOUGLAS                                                                                        NUMBER C-699401 SEC. 23
(Plaintiff                   '
                                                                                                     19th JUDICIAL DISTRICT COURT
VS
                                                                                                        PARISH OF EAST BATON ROUGE
FOREST APB                                               TON ROUGE
LTD., ET AL                                                                                          STATE OF LOUISIANA
(Defendant)


TO:        FORS ~ APARTMENTSBATON ItOUC C LTD.
           THRO~GH ITS REGISTERED AGENT
           KIRK F~. WILLIAMS III
           3388 B~2~NTWOOD
           BATON' ROUGE, LA 70809

GREETINGS:

                                 to this citation is a cet~tified copy of'the petition*. The petition tells you what you are being
sued for.
        You rr                    EITHER do what the petition asks OR, within fifteen (1.5) days after you have received
these docume~                    you must file an answer or other legal pleading in the office of the Clerk of Court at
300 North Boy                    ~ard, Baton Rouge, Louisiana. If ~ou do not do what the petition asks, or if you do not file
an answer or 1                   l pleading within fifteen (15) days, a judgment may be rendered against you without further
notice.
        This ci                      was issued by the Clerlc of                              for East Baton Rouge Parish on SEPTEMBER 10,
2020.

                                                                                                   ~V


                                                                                                             ~~c°
                                                                                                                ate      r ~ ,~              ~ `I               + ,,      ~' 1
                                                                                                   ~S ~c tl~ ~~~~                 . ~ ~ :~      i . .~ ~    ( 1 1, ~ ~,' ~ ~ ~ ;
                                                                                                   if 11111~~




                                                                                                                      Deputy Clerk of Court fnr
                                                                                                                      Doug Welborn, Clerk of Court
Requesting At1                         RIL~Y, SOPHIA J
                                      (225) 761-0350

*The following d~b'cuments are attached:
PETITION FOR~DAMAGES
                                                                         SERVICE INFORMATION:
Received on the day of~                 20~ and on the ~ day of -~~.
                                                                  v0. ~¢~f,                                                       , 20~, served on the n6ove named party as
follows:
PERSONALSERV 'G: On the party herein named at

DOMICILIARY SE               VICE: On the within named                                              by leaving the same at his domicile in this parish in the Bands of
                                   a person of suitable age and discretion residing in the said domicile at

SGCRGTARY OF:                ATG: By tendering same to the within named, by han ing same to

DUL ANU DILICE               f:         A r dilige t s lrch and ingotrq~ wns unabl '~ind the within named a~p\1 j~ ,1~~~,.,~_ or his domicile, or anyone
legally authorized to        present him.._. ~►~~ ~~1~'+ Sa~+V 3. Z~, v

RETURNED: Puri<.             ~f East Baton Rouge, this ~_ day of~


SERVICE
MILrAG
TOTAL:
                                      aEc~rvE~                            Parish of East Baton Rouge


                                                                                  CITATION-2000
                                   SFP 112020
                             g'R' SkERIFF'S
                                                    OFFICE


              QUO
              oe~o~ H4BOHM

                            Certified True and                                                    Doug Welborn
            ~w,P.~~errs
           e ~ .,;' ~ "n~                                                                      East Baton Rouge Parish                                          Generated Date:
          ~,~          •, ~   Correct Copy                                                           Clerk of Court
                                                                                                                                                               10/8/2020 1:19 PM
               ~"'~ ~ CertID: 2020100800773
           ~'' nans~a~*~`        Alteration and subsequent re-filing of this certifetl copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
                     Case 3:20-cv-00677-SDD-SDJ                                Document 1-2                    10/08/20 Page 17 of 18


                    ~.~,
...i    ~y+ ~




       RETURN COPY
                                                                                                                                      flil l fl l Illil Ill l VII Ill l VIII VII I I IIII
                                                                                                                                                                     D4892139

                                                                           CITATION

       JIMMY DOUGLAS                                                                            NUMBER C-699401 SEC. 23
       (Plaintiff
                                                                                               19th JUDICIAL DISTRICT COURT
       VS
                                                                                                PARISH OF EAST BATON ROUGE
       FOREST APARTMENTSBATON ROUGE
       LTD., ET AL                                                                             STATE OF LOUISIANA
       (Defendant)



       TO:        FOREST APARTMENTSBATON ROUGE LTD.
                  THROUGH ITS REGISTERED AGENT
                  KIRK E. WILLIAMS III
                  338$ BRENTWOOD
                  BATON ROUGE, LA 70809

       GREETINGS:

               Attached to this citation is a certified copy of the petition*. The petition tells you what you are being
       sued for.
               You must EITHER do what the petition asks OR, within fifteen (IS) days after you have received)
       these documents, you must file an answer or other legal pleading in the office of the Clerk of Court at
       300 North Boulevard, Baton Rouge, Louisiana. If you do not do what the petition asks, or if you do not file
       an answer or legal pleading within fifteen (15) days, a judgment may be rendered against you without further
       notice.
               This citation was issued by the Clerk of Court for East Baton Rouge Parish on SEPTEMBER 10;
       2020.
                                                                                        ~~~~~E PAHIS ~0i



                                                                                   ~`~~•        •     .~~                                                                          i
                                                                                   i y•.
                                                                                     r •,              :oaf                                                                        ,




                                                                                                              Deputy Clerk of Court for
                                                                                                              Doug Welborn, Clerk of Court
       Requesting Attorney: RILEY, SOPHIA J
                           (225) 761-0350

       *The following documents are attached:
       PETITION FOR DAMAGES
                                                                     SERVICE I1vFORMATION:

       Received on the ~ day of S ~ _CJ cam- , 20~d on the                     2.~day of                      ~ 20~~served on the above named party as
       follows:
       PERSONAL SERVICE: On the party herein named at                                                                                                                          '
       DpMICILIARY SERVICE: On the within named                                              by leaving the same at his domicile in this parish in the hands of
                          . a person of suitable age end discretion residing in the said domicile et

       SECRET       Y OF STATE: By tendering same to the within named, by handing same to
                                                                                                                                          '     ~             i
       DUE AND llILIGENT:       ABar diligent search and inquiry, was unable to find the within named ~ L." .I ~ L-                  ~ ~ ~ ~~ h~ domise, or anyone
                         went him.                                                                                                                            ~

       RETURNED; Parish of East Baton Rouge, this 2'~ day of —?'C~'~___ , 20~„~,
                                                                                   6

       SERVICE:$
       MILEAGE$                                                              Dept Sheriff ~~~
       TOTAL: $                                                      Parish of E Baton Rouge

                                                                             CITAT70N-2000
                                                                                                                                    1
                                                                                                                                 v

                     ~UpwElBpyM
                       e co                                                                   Doug Welborn
                                  Certified True and
                     1 ~n°~ ~                                                              East Baton Rouge Parish                                Generated Date:
                 o ~o;•~
                 ~w ~a " `~         Correct Copy                                                Clerk of Court
                                                                                                                                                10/8/2020 1:20 PM
                   `~,• P~~a~`
                        - ~ CertID:2020100800774
                               Alteration and subsequent re-filing
                                                                of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
    Case 3:20-cv-00677-SDD-SDJ                                      Document 1-2                    10/08/20 Page 18 of 18

                                                                                                                                             r          '~:




                                                                                                                  a




                                                     i

   R~~~lV~D
    SF~ '~ ?~?0
E~,R SHE~~~So~~
              !
                           C~




   ~,ocr.ot,~
      ~, ~~r,    Certified True and                                               Doug Welborn
  F~~;, ; ,~                                                                   East Baton Rouge Parish                                Generated Date:
      ~~' ~~
    ~~~~    .      Correct Copy                                                      Clerk oT Court
                                                                                                                                    10/8/2020 1:20 PM
  ~,,_ -•-       CertID: 2020100800774
     °+ms o~~e   Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14'132, 133, and/or RPC Rule 3.3(a)(3).
